Citation Nr: 0837581	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
metastatic melanoma of the brain and right lung.   

2.  Entitlement to total disability based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1984 with additional service in the Naval Reserve 
and the Florida Air National Guard. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
compensation under 38 U.S.C.A. § 1151 for melanoma of the 
left shoulder, brain, and right lung; and from a September 
2004 decision that denied total disability based on 
individual unemployability. 

The veteran testified before the Board sitting at the RO in 
May 2008.  A transcript of the hearing is associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Metastatic Melanoma to the Brain and Right Lung

In March 1996, the veteran underwent an excision of a 
melanoma of the left shoulder at the VA Medical Center (VAMC) 
in Hampton, Virginia.  In March 2000, the veteran was treated 
at a VA clinic for basal carcinoma on the anterior chest.  In 
May and June 2001, the veteran underwent frontal and temporal 
craniotomies at private and VA facilities respectively to 
remove tumors of the brain.  In August 2002, the veteran 
underwent excision of a lesion on the right lung.  Attending 
physicians noted that the brain and right lung tumors were 
the result of metastasis of the melanoma diagnosed in 1996.  
In an April 2003 claim, an April 2004 statement, and at his 
May 2008 Board hearing, the veteran contended that he 
sustained additional disability as a result of VA's failure 
to perform, or advise him to seek, adequate medical 
surveillance following the excision of a melanoma of the left 
shoulder in 1996 that would have identified metastasis to the 
brain and right lung at an earlier date.  The veteran also 
contends that VA imaging studies of his spine and chest in 
1994 and 1996 were misdiagnosed and should have identified a 
right lung tumor at that earlier time.  

Compensation under 38 U.S.C.A. § 1151 is awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished him under any law administered by VA, and the 
proximate cause of the disability was (a) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a) (West 2002).

In September 2004, the regulation implementing the provisions 
of 38 U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 38 C.F.R. § 3.358. However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of 
the revised statute.  This regulation applies to 38 U.S.C.A. 
§ 1151 claims filed on or after October 1, 1997.  See 69 Fed. 
Reg. 46,426 (Aug. 3, 2004). 

The veteran's claim was received in April 2003.  In a January 
2005 statement of the case, the RO applied only the 
provisions of 38 C.F.R. § 3.358 which is effective for claims 
received prior to October 1, 1997. 

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, although the added 
provisions of 38 C.F.R. § 3.361 are identical to those of 38 
C.F.R. § 3.358, in many respects, and implement the 
provisions of 38 U.S.C.A. § 1151 pertaining to claims filed 
on or after October 1, 1997, the veteran must be informed of 
the change of law, and his claim must be evaluated under the 
new criteria. 

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped.  38 
C.F.R. § 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2007).  The Board further notes that 38 U.S.C.A. 
§ 1151 authorizes compensation in claims based on acts of 
omission by VA.  See VAOPGCPREC 5-2001 (Feb. 5, 2001).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause. See 38 C.F.R. § 3.361(d) (2007).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent. 38 
C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

In this case, the veteran does not contend that any of his VA 
surgical procedures were performed improperly.  Rather, he 
contends that VA's fault was that of omission; specifically 
failure to provide, or advise him to seek, follow-up 
surveillance and diagnostic tests to make earlier 
identification of tumors of the brain and right lung.  

The most recent VA outpatient treatment records are from June 
2003.  Other information in the file suggests that the 
veteran has received additional VA outpatient treatment and 
rehabilitation counseling at VA facilities in Jacksonville, 
Florida and Gainesville, Florida.  These records are 
necessary to assess the current status of the veteran's 
residual brain and right lung disorders.   

In March 2002, May 2003, and December 2007, three private 
neuropsychologists diagnosed the veteran with cognitive, 
anger, memory, and behavioral disorders and attributed those 
disorders to the brain tumors or to the removal of brain 
tissue during surgery.  None of the psychologists noted a 
review of the surgical reports or the history of psychiatric 
counseling starting in 1996 that preceded the diagnosis and 
excision of the brain tumors.  Therefore, an additional 
review by a clinician with expertise in neuropsychology is 
necessary to determine if the veteran sustained an increase 
in disability as a result of the tumors and brain surgery.  

Although the veteran received some outpatient care following 
surgery of the right lung in August 2002, a comprehensive 
post-surgical examination is not of record and is necessary 
to assess the current status of his right lung.    

Total Disability Based on Individual Unemployability

The veteran contends that he is unable to secure or follow 
substantially gainful employment as a result of his service-
connected disabilities.  

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  
The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The veteran is service-connected for degenerative disc 
disease of the lumbar spine, rated as 60 percent disabling.  
The veteran's most recent VA examination of the spine was in 
August 2004.  Subsequently, additional State of Florida, 
private, and VA medical assessments have been received that 
indicate the veteran's capacity for gainful employment is 
impaired by lumbar spine disease, the residuals of brain 
surgery to remove malignant tumors, and associated 
medications.  The extent of incapacity related only to the 
service-connected spine disorder is not clear.  As previously 
noted, VA outpatient records from Jacksonville and 
Gainesville VA medical facilities since June 2003 are 
necessary to determine the current status of the veteran's 
back disorder.  

Additionally, the Board notes that an award of service 
connection under 38 U.S.C.A. § 1151 could affect the 
veteran's eligibility for TDIU, and the claim for entitlement 
to TDIU appears to be inextricably intertwined with the claim 
that claim. See generally Holland v. Brown, 6 Vet.App. 443 
(1994); Vettese v. Brown, 
7 Vet.App. 31 (1994); Parker v. Brown, 7 Vet.App. 116 (1994).  
Therefore, the Board is also deferring action on the issue of 
entitlement to TDIU until after the Board has the opportunity 
to adjudicate the issue of entitlement under 38 U.S.C.A. 
§ 1151 for metastasis of melanoma to the brain and right 
lung.  

In addition to the foregoing, the Board notes that in 
correspondence received by the RO in February 2005 the 
veteran requested a hearing officer hearing in addition to 
requesting a hearing before the Board.  While the veteran was 
duly accorded a Board hearing, there is no indication that 
the requested RO hearing was provided.  On remand the RO 
should clarify whether the veteran still desires an RO 
hearing.

Accordingly, the case is REMANDED for the following action:

1.  As required under 38 U.S.C.A. § 5103, 
provide the veteran and his 
representative with notice of the 
criteria under 38 C.F.R. § 3.361 (2007) 
for compensation for metastasis of 
melanoma to the brain and right lung.  
38 U.S.C.A. § 5103 (West 2002).   

2.  Request the veteran clarify his 
February 2005 request for a hearing 
before a hearing officer at the RO.  
Schedule and conduct a hearing as 
appropriate.  [NOTE:  THE VETERAN HAS 
ALREADY TESTIFIED AT A BOARD HEARING-DO 
NOT SCHEDULE ANOTHER BOARD HEARING].

3.  Request records of VA inpatient and 
outpatient treatment at VA Medical 
Centers in Jacksonville, Florida, and 
Gainesville, Florida since June 2003.  
Associate any records received with the 
claims file.  

4.  Schedule the veteran for a VA 
examination of his lumbar spine.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's degenerative disc disease of 
the lumbar spine and provide an 
assessment of the impairment of his 
occupational capacity solely as a result 
of the lumbar spine disease and 
associated medications.  

5.  Schedule the veteran for a VA 
neuropsychiatric examination.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner assess the veteran's current 
psychiatric and neurological symptoms 
including the impact on the veteran's 
occupational capacity and provide an 
opinion which symptoms are related to the 
metastasis of the original melanoma.   

6.  Schedule the veteran for a VA 
pulmonary examination.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request the examiner 
assess the veteran's current right lung 
disorder including the impact on the 
veteran's occupational capacity and 
provide an opinion whether any current 
disorder is related to the metastasis of 
the original melanoma. 

7. Then, readjudicate the claims for 
compensation under 38 U.S.C.A. § 1151 for 
metastasis of melanoma to the brain and 
right lung and total disability based on 
individual unemployability.  If either 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



